                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA


    ERIKA L. MAYALL,

                         Plaintiff,
                                                               CIVIL ACTION
          v.                                                   NO. 17-4146

    NANCY A. BERRYHILL, Acting
    Commissioner of Social Security,

                         Defendant.


PAPPERT, J.                                                                 January 22, 2019



                                       MEMORANDUM

         Erika Mayall seeks judicial review of the Commissioner of Social Security’s

denial of her application for Supplemental Security Income under Title XVI of the

Social Security Act, 42 U.S.C. § 301, et seq. The Court referred the case to Chief

Magistrate Judge Linda K. Caracappa for a Report and Recommendation. (ECF No.

18.) Upon careful consideration of Mayall’s Brief and Statement of Issues in Support of

Request for Review (ECF No. 16), the Commissioner’s Response (ECF No. 17), Mayall’s

Reply (ECF No. 20), Judge Caracappa’s R. & R. (ECF No. 23), Mayall’s Objections (ECF

No. 26), the Commissioner’s Response (ECF No. 28) and the Administrative Record1

(ECF No. 11), the Court overrules Mayall’s objections and adopts the R. & R. denying

Mayall’s request for review and affirming the Commissioner’s decision.




1       The record, consisting of 800 numbered pages, was uploaded to ECF. See (ECF Nos. 11-1–
11-14). The Court will cite to the record page numbers rather than ECF document numbers.


                                               1
                                                 I

         Mayall applied for SSI on May 16, 2014, alleging disability beginning December

21, 2012.2 (Administrative Record (“R.”) 218, 388–93.) She was thirty-four years old at

the time of her application and lived with her father and her three children. (R. 218,

230, 258.) Mayall is not currently married. (Id. at 258.) She attended high school with

an IEP (id. at 243), then worked for an insurance company and two mortgage

companies as a file clerk, an administrative clerk and a data entry clerk until

approximately December of 2004. (Id. at 244–45, 274, 412). She co-owns a car and

drives approximately ten miles per day, often to visit her partner, Shirley. (Id. at 242–

43, 260, 388–89.) According to Mayall, spending time with Shirley “keeps [her] stable.”

(Id. at 260.)

         Mayall seeks SSI due to a number of impairments, including residuals of an

open reduction internal fixation of the left shoulder, bipolar disorder, ADHD, borderline

personality disorder, panic disorder and asthma. (Id. at 220.) Mayall has been

hospitalized several times, including in 1998 for cutting and 2008 after lighting a truck

on fire. (Id. at 224.) In 2011, she was “302’d” (involuntarily committed) twice, first as

the result of a drug overdose and then after jumping out of a second-story window.

(Id..)


2        Mayall first applied for SSI and disability insurance benefits on June 3, 2011, alleging
disability beginning February 1, 2009. (R. 292.) See also Mayall v. Colvin, 2015 WL 5000726 at *1
(E.D. Pa. Aug. 11, 2015). The Social Security Administration denied her claims, and on December
12, 2012—after an October 16, 2012 hearing at which Mayall, her father and an impartial vocational
expert testified—the ALJ held that Mayall is not disabled under § 1614(a)(3)(A) of the Social
Security Act. (R. 306); Mayall, 2015 WL 5000726 at *1. The Appeals Council denied Mayall’s
request for review. (R. 312.) Mayall sought judicial review of the ALJ’s December 12, 2012 decision.
Mayall, 2015 WL 5000726 at *1. Magistrate Judge Carol Sandra Moore Wells recommended that
the Court grant Mayall’s request for review and remand the case. Id. After considering Magistrate
Judge Wells’s R. & R., the Commissioner’s objections and the record, Judge Ronald Buckwalter
sustained the Commissioner’s objections and denied Mayall’s request for judicial review. Id. at *9.


                                                 2
       Sometime in 2015, Mayall found a warehouse job. (Id. at 248.) She quit after

one month because she was scared “people can hear [her] when [she’s] thinking, what

[she’s] saying.” (Id.) She was admitted to Brooke Glen Medical Hospital on December

16, 2015 due to “psychotic behavior” and remained there for treatment until December

31. (Id. at 461.) While in the hospital, she “consistently complained of hearing voices.”

(Id.) Several months later, on June 5, 2016, she was again involuntarily committed to

Lower Bucks Hospital for disorganized and dangerous behavior; she remained there

until June 13. (Id. at 42.)

       Mayall’s claim for SSI was initially denied by the Social Security Administration

on September 19, 2014. (Id. at 218, 339.) On October 7, 2014, she filed a request for a

hearing before an Administrative Law Judge, which was held on March 23, 2016. (Id.

at 218, 236, 343.) Mayall, represented by counsel, Mayall’s son and an impartial

vocational expert testified at the hearing. (Id. at 218, 236.) On April 14, 2016, after

considering the evidence and applying the five-step sequential evaluation process,3 the




3        The Commissioner has established a five-step process to determine whether claimants are
disabled. 20 C.F.R. § 416.920(a). At step one, the ALJ must determine whether the claimant is
engaged in “substantial gainful activity.” Ramirez v. Barnhart, 372 F.3d 546, 550 (3d Cir. 2004)
(citation omitted); 20 C.F.R. § 416.920(b). If not, the ALJ proceeds to step two where he or she must
determine whether the claimant has a “severe impairment,” defined as “any impairment or
combination of impairments which significantly limits your physical or mental ability to do basic
work activities.” Ramirez, 372 F.3d at 550 (citation omitted); 20 C.F.R. § 416.920(c). If the claimant
successfully demonstrates a “severe impairment,” the ALJ proceeds to step three to assess whether
the impairment meets or medically equals one of the listed impairments; if so, the claimant qualifies
for disability. Ramirez, 372 F.3d at 550–51 (citation omitted); 20 C.F.R. §416.920(d). If, however,
the impairment does not meet or medically equal a listed impairment, the inquiry proceeds to step
four where the ALJ determines whether the claimant has the “residual functional capacity” (RFC) to
perform any prior relevant work. Ramirez, 372 F.3d at 551; 20 C.F.R. §416.920(e). If the claimant
can perform any prior relevant work, he or she will not be found disabled. Ramirez, 372 F.3d at 551.
If not, the fifth step requires the ALJ to consider “vocational factors” (age, education and past work
experience) to determine whether the claimant is capable of performing other jobs existing in the
national economy. Id. (citing 20 C.F.R. §§ 404.1520(f), 404.1560(c), 416.920(f), 416.960(c)).


                                                  3
ALJ held that Mayall is not disabled under § 1614(a)(3)(A) of the Social Security Act

and denied her claim. (Id. at 215–32.)

       At step one, the ALJ determined that Mayall had not engaged in substantial

gainful activity since May 16, 2014, the date of her application. (Id. at 220.) At step

two, the ALJ found she has several severe physical and mental impairments. (Id. at

220.) At step three, the ALJ determined that the impairments, either alone or in

combination, do not meet the severity of one of the impairments listed in 20 C.F.R. pt.

404, subpt. P, app. 1. (Id.) At step four, the ALJ stated that Mayall had the RFC to:

       [P]erform light work as defined in 20 C.F.R. § 416.967(b) except [she] is
       limited to simple, routine tasks requiring no more than reasoning level 2,
       involving occasional contact with the public, coworkers, and supervisors, no
       working on assembly lines or in teams with little change in the work setting
       or work processes, involving occasional exposure to fumes, dust, gases,
       odors, and changes in temperature and humidity not requiring reaching
       above shoulder level with the left non-dominant arm.

(Id. at 221–23.) Given the RFC assessment, the ALJ concluded that Mayall could not

perform her past relevant work. (Id. at 230.) Considering Mayall’s age, education,

work experience, RFC and the vocational expert’s testimony, the ALJ determined that

jobs exist in significant numbers in the U.S. economy that Mayall can still perform,

including sorter, marker and dental floss packer. (Id. at 230–31.)

       Mayall filed a request for review with the Appeals Council on June 10, 2016. (Id.

at 387.) The Council denied the request on July 21, 2017, rendering the ALJ’s decision

final. (Id. at 1–4.) Mayall filed this action on September 19, 2017, seeking judicial

review of the ALJ’s decision. (Compl., ECF No. 3.) She argued that the ALJ erred by

giving little weight to (1) the medical opinions of her treating psychiatrist and therapist

and (2) her father’s non-medical opinion. (Pl.’s Br. 5, 14.) On July 30, 2018, Judge

Caracappa recommended that Mayall’s request for review be denied. (R. &. R. 1.)


                                             4
Mayall raises two objections to the R. & R. which the Court overrules for the reasons

that follow.

                                              II

       Upon designation, a magistrate judge may conduct hearings and submit

proposed findings of fact and recommendations to a judge of the court for disposition.

28 U.S.C. § 636(b)(1)(B); Dries v. Berryhill, 2017 WL 4922011 at *2 (M.D. Pa. Oct. 31,

2017). The Court “may accept, reject, or modify, in whole or in part, the findings or

recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1)(C). When no

objections are made to the R. & R., “the court should, as a matter of good practice,

‘satisfy itself that there is no clear error on the face of the record in order to accept the

recommendation.’” Latorre v. Wetzel, 2016 WL 3014874 at *1 (E.D. Pa. May 26, 2016)

(quoting Fed. R. Civ. P. 72(b) advisory committee’s note); see also Henderson v. Carlson,

812 F.2d 874, 878 (3d Cir. 1987) (explaining that judges should give some review to

every R. & R.). For the portions of the R. &. R to which neither party objected, no clear

error appears on the face of the record and the Court accordingly accepts Judge

Caracappa’s report.

       The Court reviews de novo those portions of the R. & R. to which Mayall objects.

See 28 U.S.C. § 636(b)(1); see also Brown v. Astrue, 649 F.3d 193, 195 (3d Cir. 2011).

The Court’s role on review is to determine whether the ALJ’s determinations were

supported by substantial evidence. 42 U.S.C. § 405(g); Rutherford v. Barnhart, 399

F.3d 546, 552 (3d Cir. 2005). Substantial evidence is evidence that a “reasonable mind

might accept as adequate to support a conclusion.” Rutherford, 399 F.3d at 552

(internal quotations omitted). “It is ‘more than a mere scintilla but may be somewhat




                                              5
less than a preponderance of the evidence.’” Id. (quoting Ginsburg v. Richardson, 436

F.2d 1146, 1148 (3d Cir. 1971)).

       In reviewing the ALJ’s decision, the Court is not permitted to weigh the evidence

or substitute its own conclusions for those reached by the ALJ. See Burns v. Barnhart,

312 F.3d 113, 118 (3d Cir. 2002). “The ALJ resolves conflicts in the evidence,

determines the evidence’s credibility, and assigns the appropriate weight to be given

such evidence.” D’angelo v. Colvin, 2016 WL 930690 at *2 (E.D. Pa. Mar. 11, 2016)

(citing Plummer v. Apfel, 186 F.3d 422, 429 (3d Cir. 1999) and Mason v. Shalala, 994

F.2d 1058, 1066 (3d Cir. 2004)). If the ALJ’s decision is supported by substantial

evidence, the Court may not set it aside “even if [the Court] would have decided the

factual inquiry differently.” Hartranft v. Apfel, 181 F.3d 358, 360 (3d Cir. 1999). The

decision need only discuss the most relevant evidence concerning a claimant’s

disability, “but it must provide sufficient discussion to allow the reviewing Court to

determine whether its rejection of potentially significant evidence was proper.”

D’angelo, 2016 WL 930690 at *1 (citing Johnson v. Comm’r of Soc. Sec., 529 F.3d 198,

203–04 (3d Cir. 2008)).

                                            III

                                            A

       Mayall objects to Judge Caracappa’s conclusion that the ALJ did not err in

giving little weight to the medical opinion of her treating psychiatrist, Jeffrey Woloshin,




                                            6
M.D., at step four of the evaluation.4 The ALJ considered numerous medical opinions

in determining Mayall’s RFC, including those of Dr. Woloshin, Maria Tull, LPC,

Stephen Thomas, D.O., Randi Mittleman, M.D., Kathleen Mullin, M.D., Henry Dubiel,

D.O., George Layne, M.D., Elizabeth Hoffman, Ph.D. and Michael Mesaros, M.D. (R. at

224–229.) Mayall is correct that the ALJ gave little weight to Dr. Woloshin’s medical

source statement, completed shortly before Mayall’s first ALJ hearing in October of

2012. (Id. at 225.) The ALJ gave much weight, however, to the mental status

examinations Dr. Woloshin conducted on Mayall each month from January of 2012 to

February of 2014. (Id. at 224–26, 229–30.) The ALJ explained that he gave little

weight to Woloshin’s medical source statement because it is “drastically inconsistent’

with the mental status examinations he conducted both before and after the statement

was issued. (Id. at 225.)

       The “law is clear . . . that the opinion of a treating physician does not bind the

ALJ on the issue of functional capacity.” Brown v. Astrue, 649 F.3d 193, 196 n.2 (3d

Cir. 2011) (citing Adorno v. Shalala, 40 F.3d 43, 47–48 (3d Cir. 1994)) (finding that the

ALJ’s decision to not adopt the opinion of plaintiff’s treating psychiatrist was supported

by substantial evidence where the ALJ clearly explained why she gave greater weight

to another opinion). “Generally, the more consistent a medical opinion is with the

record as a whole, the more weight [the ALJ] will give to that medical opinion.” 20


4       Mayall raised the same issue when she appealed the denial of her request for review of the
ALJ’s December 12, 2012 decision. See Pl.’s Br. at 13–18, Mayall v. Colvin, No. 14-2721 (E.D. Pa.
Jan. 16, 2015), ECF No. 13. In that case, Magistrate Judge Wells concluded that the ALJ did not err
in giving very little weight to Dr. Woloshin’s October 2012 medical source statement. R. & R. at 12–
14, Mayall v. Colvin, No. 14-2721 (E.D. Pa. Jan. 16, 2015), ECF No. 17. Judge Wells determined that
the ALJ’s dismissal of Woloshin’s statements was supported by substantial evidence—namely the
fact that Woloshin’s statements were “inconsistent with his own treatment notes,” Mayall’s
presentation at the hearing and examinations and other medical evidence in the record. Id. at 13–
14. Mayall did not object to Judge Wells’s conclusion.


                                                 7
C.F.R. § 416.927(c)(4). Accordingly, an opinion offered by the claimant’s “treating

source” is given controlling weight so long as it “is well-supported by medically

acceptable clinical and laboratory diagnostic techniques and is not inconsistent with the

other substantial evidence in [the claimant’s] case record.” Id. at § 416.927(c)(2).

          From January 2012 to November 2013, Dr. Woloshin’s mental status

examinations of Mayall reflect that she had normal thought content, thought process,

speech, motor function, intellect, insight, judgment, impulse control, memory,

concentration, attention and behavior. (Id. at 468–99.) In January of 2013, Woloshin’s

examination notes show that Mayall’s motor function was slow and her insight was

only partially present, but her mental status was otherwise normal. (Id. at 501.) The

examinations reflected normal mental status again from late January of 2013 to

November of 2013.5 (Id. at 501–528.)

          On the medical source statement Woloshin completed for Mayall in October of

2012, he marked that she had “poor memory,” “loss of intellectual ability 15 IQ points

or more,” “difficulty thinking or concentrating” and that she would likely be absent from

work more than three times per month due to her mental impairments. (Id. at 647,

649.) He noted that her impairments had lasted or could be expected to last at least

twelve months. (Id. at 648.) When asked to rate her mental abilities and aptitude to

perform unskilled work, he marked “poor to none” in all sixteen skill categories. (Id. at

649.) He also marked that she had “poor to [no]” ability to interact appropriately with

the public, maintain socially appropriate behavior or adhere to basic standards of

cleanliness. (Id. at 650.) At the end of the statement, Woloshin noted that Mayall



5   Woloshin did not complete the mental status examination form in December of 2013. (R. at 531.)


                                                  8
could manage social security benefits in her own best interest despite her impairments.

(Id.)

        The ALJ’s decision to give little weight to Woloshin’s October 2, 2012 medical

source statement is supported by substantial evidence. As the ALJ observed, the

medical source statement is inconsistent with Woloshin’s monthly examinations of

Mayall—even the examination conducted on October 2, 2012, in which he found normal

thought content, thought process, speech, motor function, intellect, insight, judgment,

impulse control, memory, concentration, attention and behavior. (Id. at 491.) The ALJ

considered Mayall’s testimony that she drives roughly ten miles every day and drove

thirty minutes to her hearing and that she takes medications for her mental

impairments, which help “somewhat.” (Id. at 242–43, 248–49.) The ALJ also

considered mental status examination reports prepared by Dr. Mittleman, Mayall’s

treating psychiatrist from mid-2014 to early 2015, which reflect normal thought

process, orientation and memory and fair insight and judgment. (Id. at 571, 576, 669–

70, 672–73, 675–76, 678–79, 681–82.) Finally, the ALJ considered the opinion of Dr.

Hoffman, a state agency consultant, who reviewed Mayall’s records and concluded that

while her mental impairments moderately restrict her activities of daily living and her

ability to maintain social functioning, concentration, persistence or pace, carry out

detailed instructions, interact appropriately with the public and respond to changes in

the work setting, Mayall can still understand, remember and carry out simple

instructions. (Id. at 228–29, 327–30.) Hoffman noted that despite Mayall’s limitations,

she is independent in personal care and “able to meet the basic demands of simple

routine tasks on a sustained basis.” (Id.)




                                             9
                                            B

       Mayall also objects to Judge Caracappa’s conclusion that the ALJ did not err in

giving little weight to the non-medical opinion of her father, Russell Mayall, at step

four of the evaluation.

       The ALJ reviewed the third-party function report prepared by Mayall’s father.

(Id. at 229.) In the report, Mr. Mayall stated that his daughter “has a plate in her

shoulder and cannot lift heavy things, [and] has depression.” (Id. at 417.) “When she

gets depressed, depending on extent of depression,” he wrote, “her ability to do

anything can be decrease [sic] a little or a lot.” (Id. at 418.) He noted that when she is

depressed, she sleeps frequently, must be reminded to take care of her personal needs,

groom and take medicine, does not feel like eating and needs encouragement to do

chores; her ability to manage money decreases, and her social activity “decreases down

to non existant [sic].” (Id. at 418–422.) When asked whether her impairments affect

daily functions, Mr. Mayall stated that some functions “become limited based on

severity of depression.” (Id. at 422.) Mr. Mayall also wrote that when his daughter is

not depressed, she can dress, wash, get her kids up and dressed, prepare meals daily,

feed her kids and her dog, drive, shop and follow written instructions. (Id. at 418–22.)

He noted that she can handle some changes in routine, but even when she is not

depressed, she has a short attention span. (Id. at 422–23.)

       The ALJ assigned “little weight” to Mr. Mayall’s report in assessing the

intensity, persistence and limiting effects of the symptoms of his daughter’s

impairments. (Id. at 229.) In light of the other record evidence, the ALJ found that Mr.

Mayall’s statements “do not evidence greater limitations that [sic] those already




                                            10
indicated,” and “do not establish that [Mayall’s] impairments are disabling. (Id. at

229.)

        The ALJ’s decision to give little weight to Russell Mayall’s third-party function

report is supported by substantial evidence. The ALJ was required to consider all

relevant evidence before making its decision, including nonmedical evidence. Burnett v.

Comm’r of Soc. Sec. Admin., 220 F.3d 112, 122 (3d Cir. 2000). The ALJ complied with

this requirement by directly addressing and considering Mr. Mayall’s statements in the

function report. The ALJ ultimately concluded that the statements did not support a

finding of greater limitations than those established by other medical evidence, such as

Dr. Woloshin’s monthly mental status examinations, Mayall’s testimony that she drives

every day and takes medication that is somewhat helpful, and Dr. Hoffman’s analysis.

(R. at 229.) The ALJ’s conclusion that Mayall has an RFC limited to simple, routine

tasks no more than reasoning level 2, involving occasional contact with others, with

little change in the work setting, is consistent with Russell Mayall’s non-medical

opinion.

        An appropriate Order follows.

                                                        BY THE COURT:



                                                        /s/ Gerald J. Pappert
                                                        GERALD J. PAPPERT, J.




                                             11
